United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MEDICAL COMMAND, Fort Riley, KS,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1086
Issued: January 17, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 4, 2018 appellant filed a timely appeal from an April 25, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish eligibility for
continuation of pay.
FACTUAL HISTORY
On March 15, 2018 appellant, then a 60-year-old registered diagnostic radiologic
technologist, filed a traumatic injury claim (Form CA-1) alleging that she sustained a left shoulder
1

5 U.S.C. § 8101 et seq.

tendon rupture on January 9, 2018 while in the performance of duty. She stopped work on
January 10, 2018, and resumed work the next day on January 11, 2018. On the reverse side of the
claim form, the employing establishment controverted continuation of pay.
In a subsequent statement, appellant indicated that on the afternoon of January 9, 2018 she
was providing radiographic support in the operating room at Irwin Army Community Hospital
(IACH) when she injured her left shoulder positioning an x-ray tube head. By the time she returned
home that evening her shoulder worsened and the next day she could not move her arm. Appellant
reportedly notified her supervisor on January 10, 2018, and the following day she received
treatment at IACH’s emergency department.
OWCP received appellant’s January 11, 2018 emergency room treatment records,
including diagnostic studies that revealed left shoulder ruptured calcific tendinitis and degenerative
changes of the acromioclavicular (AC) joint.
OWCP also received a February 15, 2018 narrative report and a March 22, 2018 attending
physician’s report (Form CA-20) from Dr. Jason R. Dutton, an orthopedic surgeon. Dr. Dutton
reported that appellant was injured at work on “January 11, 2018” moving the “C-arm” back and
forth. He noted left shoulder pain and diagnosed AC joint arthrosis and calcific tendinosis, and
opined that they were most likely preexisting conditions. On the March 22, 2018 Form CA-20,
Dr. Dutton opined that the described employment activity of “moving large piece of equipment”
had aggravated appellant’s diagnosed condition(s).2
Appellant also submitted two e-mail exchanges dated January 17 and March 15, 2018. The
subject line of the first e-mail was paygrade error. The subsequent e-mail exchange pertained to
filing an OWCP/FECA claim noting that appellant had experienced difficulty attempting to file a
report on January 17, 2018. On March 15, 2018 she learned that there was no record of her having
previously filed for FECA benefits, despite earlier assurances from the Help Desk that her report
had been successfully submitted.
On April 25, 2018 OWCP accepted appellant’s claim for aggravation of left shoulder
calcific tendinitis and aggravation of left shoulder primary osteoarthritis.
By separate decision dated April 25, 2018, OWCP denied appellant continuation of pay
because she had not reported her January 9, 2018 injury on an OWCP-approved form within 30
days of the date of injury. It further noted that she filed her Form CA-1 on March 15, 2018.
LEGAL PRECEDENT
Section 8118(a) of FECA authorizes continuation of pay, not to exceed 45 days, to an
employee who has filed a claim for a period of wage loss due to a traumatic injury with his or her
immediate superior on a form approved by the Secretary of Labor within the time specified in

2
Dr. Dutton also provided a March 22, 2018 duty status report (Form CA-17) indicating that appellant could resume
her regular, full-time duties effective January 17, 2018.

2

section 8122(a)(2) of this title.3 This latter section provides that written notice of injury shall be
given within 30 days.4 The context of section 8122 makes clear that this means within 30 days of
the injury.5
OWCP’s regulations provide, in pertinent part, that to be eligible for continuation of pay,
an employee must: (1) have a traumatic injury which is job related and the cause of the disability
and/or the cause of lost time due to the need for medical examination and treatment; (2) file Form
CA-1 within 30 days of the date of the injury (but if that form is unavailable, using another form
would not alone preclude receipt); and (3) begin losing time from work due to the traumatic injury
within 45 days of the injury.6
The employee must provide a written report on a Form CA-1 to the employing
establishment within 30 days of the injury.7 OWCP’s procedures provide that another OWCPapproved form, such as CA-2, CA-2a, or CA-7 forms, which contain words of claim, can be used
to satisfy timely filing requirements.8
The Board has held that section 8122(d)(3) of FECA,9 which allows OWCP to excuse
failure to comply with the time limitation provision for filing a claim for compensation because of
exceptional circumstances, is not applicable to section 8118(a), which sets forth the filing
requirements for continuation of pay. Thus, there is no provision in the law for excusing an
employee’s failure to file a claim within 30 days of the employment injury.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish eligibility for
continuation of pay.
Appellant filed written notice of her traumatic injury (Form CA-1) on March 15, 2018,
which was more than two months after her January 9, 2018 employment injury. Because she filed
her claim on March 15, 2018, the Board finds that it was not filed within 30 days of the injury, as
specified in sections 8118(a) and 8122(a)(2) of FECA. Appellant reportedly experienced technical
difficulties when attempting to electronically file her claim on January 17, 2018. There is no
provision in FECA for excusing a late filing. Therefore, appellant is not entitled to continuation
3

5 U.S.C. § 8118.

4

Id. at § 8122(a)(2).

5

Robert M. Kimzey, 40 ECAB 762, 763-64 (1989); Myra Lenburg, 36 ECAB 487, 489 (1985).

6

20 C.F.R. § 10.205(a)(1-3); see also J.M., Docket No. 09-1563 (issued February 26, 2010).

7

Id. at § 10.210(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Continuation of Pay and Initial Payments, Chapter 2.807.5
(June 2012).
9

5 U.S.C. § 8122(d)(3).

10

Dodge Osborne, 44 ECAB 849, 855 (1993).

3

of pay.11 Appellant also claims to have notified her supervisor of the injury within 24 hours.
However, despite verbal notice being provided, there remains no evidence of her having filed a
written notice prior to March 15, 2018. The Board finds that OWCP properly denied continuation
of pay as appellant did not file her claim within the requisite 30 days from the date of injury.12
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish eligibility for
continuation of pay.
ORDER
IT IS HEREBY ORDERED THAT the April 25, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 17, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

Id.; see also E.S., Docket No. 15-1800 (issued December 10, 2015).

12

20 C.F.R. § 10.210(a); M.B., Docket No. 18-0959 (issued October 16, 2018).

4

